82/2 Pod

(Rev. 12/16: Previous Versions are Obsolete) UNITED STATES BANKRUPTCY COURT # (ABLES
WESTERN DISTRICT OF NEW YORK

COVER SHEET FOR SCHEDULES, STATEMENTS, LISTS AND/OR AMENDMENTS

 

Case Name: “yuu, og iebeery Case No.2.4- 24697 Chapter: _/3
A. IDENTIFY TYPE OF DOCUMENT BEING FILED: (Select either #1, #2 or #3)
EN] #1--Amendment to Previously Filed Document (Go to Sec. B)

|_| #2--Schedule/Statement Not Previously Filed (Go to Sec. B)
[__] #3--Schedule of Post-Petition Debts (result of conversion-no fee due) (Go to Sec. D)

B. SUMMARIZE SPECIFICS OF DOCUMENT BEING FILED BY CHECKING APPLICABLE DATA ELEMENTS:

|__| Official Form 101: [_] Part1 [| Part2 [|] Pat3 [| Parta  [] Parts [| Parté6 = [_] Part 7
|__| Official Form 106Sum: Summary of Your Assets and Liabilities and Certain Statistical Information

|_| Official Form 106Dec: Declaration About an Individual Debtor's Schedules

_] Official Form 108: Chapter 7 Statement of Intention for Individuals

[| Schedules: (Please check schedules attached)
[] Schedule A/B [| Schedulec [“] Schedule D (Go to Sec. C} L__| Schedule E/F (Go to Sec. C)

[] Schedule G [| Schedule H [| Schedule | ["] Schedule J [__] Schedule J-2
[| Statement of Financial Affairs:
[| Statement Pursuant to Rule 2016(b)
|_| Official Form 201: [] Debtor's Name [| Debtor’sAddress [| Debtor's EIN [-_] Other Names used by the Debtor

[] Other:

 

 

(Please indicate the Question # from Form 201 that is being amended and a brief description)
(__] Official Form 201A: Ch. 11 Attachment to Voluntary Petition for Non-Individuals
[J Official Form 202: Declaration Under Penalty of Perjury for Non-Individual Debtors

[“T creditor Matrix
[J Chapter 13 Plan (Pre-confirmation): [__] Decrease Payments |_| increase Payments |__] Increases Length of Plan

(I other: es

   

FOR CHANGES AFFECTING SCHEDULES D, E/F, THE LIST OF CREDITORS, MATRIX OR MAILING LIST;
PROCEED TO SECTION 'C’ OF THIS FORM. OTHERWISE, PROCEED TO SECTION 'D'.

C. CREDITOR/SCHEDULE INFORMATION: (Select either #1, #2 or #3)

iM #1—- respons are being added or deleted by this amendment/schedule, AND

The $31.00 amendment fee is attached
[__] A matrix in the format prescribed by the Clerk with the complete names and addresses of the parties added i is attached.

Note: Do not repeat creditor information from a previously filed matrix. The Clerk's office will not &lete creditors
unless a motion to delete creditors is granted.
[_] #2- Schedule(s) of creditors (Schedules D, E/F), list of creditors, matrix or mailing list is being amended for purposes other than

adding or deleting creditors.
{_] The $31.00 fee is attached for this amendment [e.g. changing amount of a debt or classification of a debt).

_ [| The $31.00 fee does not apply for this amendment [e.g. change of address of a creditor or change of attorney].
|_| #3 - No Creditors are being added or deleted.

D. CERTIFICATION OF SERVICE, ATTORNEY'S DECLARATION AND DEBTOR'S UNSWORN DECLARATION
CERTIFICATION OF SERVICE: Attach an "Affidavit of Service" listing each party served with a copy of the referenced document(s), this
cover sheet and a copy of the §341 Meeting Notice (if applicable). Be sure to include the U.S. Trustee and the Case Trustee.
DECLARATION OF ATTORNEY [Attorney or debtor(s), if pro se, must sign.]: | declare that the above information contained on this cover
sheet may be relied upon by the Clerk of Court as a complete and accurate summary of the information contained in the documents

attached.

 

TRY St AONBIO

 

 

 

 

 

Dated: fr-ls “209 Signature: 7%, 4.4 dy
DECLARATION OF DEBTOR(S): [Required if declaration is not completed on the document(s) itself or by separate instrument.] | declare
under penalty of perjury that | have read this cover sheet and the attached schedules, lists, statements, etc., consisting of sheets,
numbered 1 through , and that they are true and correct to the best of my knowledge, information and belief.

Dated: f-r5- 2ers Signature: atindlh ty, (debtor)

Dated: Signature: (joint debtor, if any)

 

 
 

 

 

Cr) ; Fe dl oan Account * GE 3FIAS LOS ) Roclesier Gas amd Electra

 

 

 

 

 

. ead
FO: Box &aitd $4 East Avenue 20028770558
Harris burs PA tes 4s Pockeser NY 144-600!
(2) Amertcam Tax Funding LLG nal E251, 00OS6H @® Chly Trea sucee ~ City Halt
30 Church Steet
ape
Rochester WY \ 6 n45 4 0902

 

 

@) Monroe County Ireasury
3) Phillips Lydle LLP 4 2p) $000S6Y 24 We Main St. Room B-2
2% East Main Steet 400 Rock my ing it
Rochester NY 4g

 

Go) TUF National Tax Lien

P.O. Bor =674034

 

 

 

(4) Savdander Consumer USA © 0020323448 Datlas Texas 75267-4034
P.O. Bor G6 0633 * se ¢29
Dallas , TK 75266-0433 & 793

 

CQ) Tourn O8W I LLG
PO. Box 790770
(Ss) Geico SDI Sl SS Si Philadelphia . PA 14478 M0

 

* 37 USES

P.O. Box 4512
Fre d rick burg VA 22403-4512
@) Propel 4 (6S$673¢
(6) Dept. of Finance Tower Capital Mangement LLG

200 East Mam St, Su,te 00! PO Box 74034

 

Boch ny 4$G04- 1494 Oaties ) TX 75267-9034

 

 

 

 

 
